Order issued October       I? , 2012




                                             In The
                                      Qtnurt nf Appeals
                          ~ift}f    llistri.ct nf wcxas at llallas
                                       No. 05-12-01102-CV


                                 RONALD KINABREW, Appellant

                                               v.
                                INERGY PROPANE, L.L.C., Appellee


                                           ORDER

        We GRANT appellant's October 16, 2012 second unopposed motion for an extension of

time to file a brief. We ORDER appellant's brief tendered to this Court on October 16,2012 filed

as of the date of this order.